PROB 35
Report and Order Terminating Supervision
Px'ior to Ol'iginal Expiration Date

UNITED STATES DISTRICT C()URT
F()R THE
WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA _

v.
Case No. l 5-cr-122-Wmc-3

Hannah J. Hovick

On April 22, 2016, Hannah J. Hovick appeared before Your Honor after having pled guilty to conspiracy
to distribute lOO grams or more of heroin, a Schedule l controlled substance, in violation of 21 U.S.C. §§ 84l(a)(l)
and 846. She Was sentenced to a 30-m0nth term of imprisonment, to be followed by a three~year term of
supervised release On February 3, 2017, Ms. Hovick’s sentence Was amended to time-served, effective
February l4, 2017. The term of supervised release remained unchanged On February 14, 2017, l\/ls. Hovick’s
term of supervised release commenced

l\/ls. Hovick has made a positive adjustment to supervision She has maintained a stable residence and
steady employment during her entire term of supervised release. On l\/lay 9, 2018, she paid her $lOO special
assessment There have been no violations of her supervision conditions

Ms. Hovicl< has embraced community support groups and living a sober lifestyle. All 36 of Ms. Hovick’s
drug and alcohol tests have been negative. She has attended Weekly Alcohol Anonymous (AA) meetings;
maintained regular contact With her sponsor; participated in AA conventions and outdoor activities; and started a
Women’s Big Book group in Eau Claire, Wisconsin. Ms. Hovick has Worl<ed hard to repay the debts that resulted
from her addictive lifestyle and has made amends to others in accordance With the AA lZ-Step process. Ms.
Hovicl< is currently an AA sponsor for three Women. She expects to continue to serve as a positive role model
for others trapped in addiction

Ms. Hovick has complied With the rules and regulations of her supervised release and does not appear to
need further supervision by our office Accordingly, it is recommended that Hannah J. Hovicl< be discharged
from her term of supervised release forthwith

Assistant U.S. Attorney Timothy O’Shea has no objection to this recommendation
Respectfully submitted,
/s/

Traci L. Jacobs
Senior U.S. Probation Offlcer

 

PROB 35

ORDER OF THE COURT

Pursuant to the above report, it is ordered that Hannah J. Hovick be discharged from supervised release
and that the proceedings in this case be terminated

Dated this gigng day of January,

orable William M. C ey
U . District Judge

  
    

